     Case 3:19-cv-00046-NKM-JCH Document 77 Filed 03/10/20 Page 1 of 2 Pageid#: 206
<-                                                                          nIFRlfs OFFICE U,
                                                                                            S.DIST.CG lr
                                                                                   AT ROANOKE,VA
                                                                                        FILED
                                                                                     '   .   ,


                                  UM TED STATES DISTW CT C OURT
                                                                                     MA2 1,0 2922
                                                                                JUL C UDLG C RK
                          FOR TH E W ESTERN DISTm CT OF W RG N A               BY;                   .
                                                                                                 L
            DEANDRE IIARRIS,

                          Plainti
                                f,
            V.                                              CivilAction No:3:19-cv-00046

            JASON U SSLER,R ICH AQD
            SPENCEK et.al.,
                       D@ ndants.


                        M OTION TO DISM ISS PLAINTIFF'S COM PLAG T
                  COM ESNOW DefendantJEFFSCHOEP.andmovesthecomltodismissthe

            PlainliF sclnimqagainsthim puzsuanttoFRCP 12.

                                                            Respecffhllysubmttteda
                                                            /s/

                                                            Jefrschoep
                                                            PO BOX 13768
                                                            DekoitaM 148213
                                                            313-671-25:3
                                                            ie/schoep@protonmnil.com
                                                            Pro&
            Dated:M arch 5,2020
      Case 3:19-cv-00046-NKM-JCH Document 77 Filed 03/10/20 Page 2 of 2 Pageid#: 207
.
,L
.6
 f
 :,
  t



                                     CERH H CATE OF SERW CE

                1,JeF schoep,nm rm thaton M arch 5,2020,Iserved atrueand accuratecopy ofthis

             documentupon allattom eysofrecordviaelectonicm ailand/orU S PostalService.




                                                           >
                                                           /,
                                                            Jeffschoep
                                                            PO BOX 13768
                                                            Dekoit,M 148213
                                                            313-671-2583
                                                            iefschoep@ protonmail.com
                                                            Pro&


                 I,ARRY BROW N (VSB 33414)
                Attom ey atLaw
                1800DiagonalRoadyStlite600
                Alexnndria,VA 22314
                PHONE:(703)956-3577
                FAX:(703)997-1402
                AttorneyforPlaintf
                 BRYAN J.JONES(VSB 8767*
                 106 W .South St.,Sute201
                 Charlottesville,VA 22902
                PHONE:(434)260-7899
                FAX:(434)381-4397
                EM ATI,:blyan@bioneslegal.com
                AttorneyforMichaelJffl/,M fchaelTubbs,
                andLeagueoftheSouth '
